Citation Nr: 9933804	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-47 533	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Evaluation of post-operative residuals of a Bristow 
procedure on the right shoulder with history of fracture of 
the inferior surface of the glenoid fossa, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Huntington, West Virginia RO that denied a claim of 
entitlement to service connection for an eye disability.  The 
RO also granted a claim of entitlement to service connection 
for post-operative residuals of a Bristow procedure on the 
right shoulder with history of fracture of the inferior 
surface of the glenoid fossa and assigned a zero percent 
evaluation, effective February 28, 1995.  In a written 
statement of January 1996, the veteran informed the RO that 
he had moved to Delaware.  Therefore, jurisdiction of the 
claims file was transferred to the Wilmington, Delaware RO.  
By rating action in March 1997, the RO assigned a 10 percent 
evaluation for the right shoulder, effective February 28, 
1995.  A hearing before a member of the Board was scheduled 
in April 1998, but the veteran failed to appear.  

The eye issue was previously remanded by the Board in 
July 1998.  The Board noted in its remand that the veteran's 
representative had earlier indicated that the veteran desired 
to withdraw his appeal for an evaluation of the right 
shoulder.  Clarification of the representative's statement 
was sought on remand because pertinent regulations indicate 
that a representative may not withdraw a substantive appeal 
that was personally filed by the veteran without the express 
consent of the veteran.  Since the veteran has not responded, 
the Board finds that the issue for a higher evaluation of the 
right shoulder remains in appellate status.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) recently 
held that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.

(The issue of entitlement to an evaluation of post-operative 
residuals of a Bristow procedure of the right shoulder with 
history of fracture of the inferior surface of the glenoid 
fossa will be addressed in the REMAND that follows the 
decision below).


FINDING OF FACT

Evidence has been presented which implicitly links an eye 
problem, namely exotropia, with the veteran's military 
service.


CONCLUSION OF LAW

The claim of service connection for an eye disability is well 
grounded.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran contends that his eye disability was caused by 
his military service.  Specifically, he claims that, since 
discharge from service, his eyesight has deteriorated to that 
point that 80 percent of his vision is gone.  

In denying service connection for an eye disability in 
September 1995, the RO determined that the veteran's eye 
disability, described as exodeviation, had pre-existed, and 
was not aggravated by, service.  The veteran's service 
medical records, however, show that his enlistment 
examination is not of record and the only indication of a 
possible pre-existing eye disability was a December 1982 
treatment record with a reference to a history of 
exodeviation since early childhood.  In April 1983, it was 
noted that the veteran was admitted for strabismus surgery of 
the left eye.  A July 1987 separation examination report 
indicates the veteran's best corrected visual acuity was 
20/20 bilaterally.  Clinical evaluation of the ocular 
motility was abnormal, and it was noted that the veteran had 
alternating exotropia.  In a report of medical history, it 
was noted that the veteran wore glasses and had had left eye 
surgery to correct strabismus.  

At a July 1995 VA examination, a history of strabismus, 
amblyopia, and status-post muscle surgery of the left eye was 
noted.  The veteran reported that he had had decreased vision 
in the left eye since that surgery.  Eye examination revealed 
that left eye visual acuity was 20/80 + 2 without correction.  
It was noted that there was no improvement with a pinhole.  
Strabismus status-post surgery was diagnosed.  Amblyopia of 
the left eye was also noted.  The examiner suggested that the 
veteran's VA records prior to the time of the veteran's 
surgery should be reviewed to determine what disability the 
veteran experienced prior to the in-service surgery.  The 
examiner further noted that decreased vision in the left eye 
was most likely secondary to amblyopia.  However, the 
examiner also noted that, since the veteran felt that he had 
had better vision prior to the surgery, a review of the old 
records should be performed to document visual acuity.  

The Board finds that the July 1995 VA examiner's statement 
strongly suggests that this examiner did not review the 
records contained in the claims file.  While the veteran's 
in-service surgery was intended to be ameliorative in nature, 
it is not clear that it was.  There is no enlistment 
examination report of record, and none of the veteran's 
service medical records indicate that he had a pre-existing 
eye disorder except for the reference to a history of 
exodeviation since childhood, which appeared to have been 
provided by the veteran.  This evidence raises the question 
of whether the veteran was competent to say that exodeviation 
existed prior to service.  Moreover, if it is determined that 
the veteran's exodeviation had existed prior to service, the 
issue turns to whether a pre-existing eye disability was 
aggravated by service.  

Based on the evidence of record, it remains unclear whether 
the veteran had a pre-existing left eye disability that 
worsened during service beyond the naturally expected course 
or progress of the disease.  Implicit in the lack of an entry 
examination report, the in-service reference to a history of 
exodeviation since childhood, the in-service left eye 
surgery, and the July 1995 VA examiner's statement that a 
review of the veteran's service medical records should be 
conducted to determine disability prior to the in-service 
surgery, is a suggestion that eye impairment may be related 
to service.  The reasonable inferences made from reviewing 
the record lead the Board to conclude that the veteran's 
claim of service connection for an eye disability is well 
grounded.  In other words, there is evidence that an eye 
disability is either directly linked to service or made worse 
thereby.  Consequently, the Board finds that the claim of 
service connection is well grounded.


ORDER

The claim of service connection for an eye disability is well 
grounded; to this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for an eye disability is well grounded, VA has a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.

As previously stated, the veteran's service medical records 
do not contain an enlistment examination report.  Moreover, 
as suggested above, a veteran is presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137.  
Additionally, service medical records and post-service VA 
treatment records show complaints, diagnoses, and treatment 
for eye disability.  However, the evidence is somewhat 
equivocal on whether the veteran's current eye disability is 
attributable to service.  Since the evidence described above 
strongly suggests a relationship between eye impairment and 
service, the Board finds that further evidentiary development 
would be helpful to clarify any such relationship.  (The 
Board recognizes that such development was sought in the 
prior remand, and the veteran failed to report for the 
examination.  Nevertheless, given the need to obtain 
clarifying medical evidence, another attempt at an 
examination is necessary.  Should the veteran again fail to 
report, development by way of review of the claims file by 
expert medical authority is necessary.)

Turning to the issue of a higher evaluation for a right 
shoulder disorder, the Board finds that, given the veteran's 
argument that he experiences pain in his right shoulder, and 
that he experiences a greater functional loss upon prolonged 
use of his right shoulder, which in turn affects his ability 
to retain employment, further evidentiary development is 
required.  The medical evidence does not contain information 
relating to application of 38 C.F.R. §§ 4.40, 4.45.  The 
Court has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1999).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

A VA examination was conducted in December 1996; however, it 
does not appear that the examiner reviewed the claims folder 
or undertook a DeLuca-type assessment.  The full extent of 
impairment, especially with repeated or prolonged use, is not 
clear from the report of that examination.  Therefore, a 
remand is required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
the eye and right shoulder that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  

2.  The RO should then schedule the 
veteran for a VA examination by an 
ophthalmologist to determine the current 
nature of any eye impairment.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to the 
medical probabilities that an eye 
disorder, specifically exotropia, pre-
existed the veteran's military service.  
The basis for such a conclusion should be 
explained in detail.  If it is determined 
that such an eye disorder pre-existed 
service, the examiner should provide an 
opinion as to whether any pre-existing 
eye condition underwent an increase in 
service beyond its naturally expected 
progress, including an opinion as to 
whether in-service surgery resulted in a 
worsening of eye function.  A complete 
rationale for all opinions expressed 
should be provided, and also explained in 
the context of the July 1995 VA eye 
examination report.  If the veteran fails 
to report for the examination, the claims 
file review should nevertheless be 
conducted and requested opinions should 
be provided on the basis of the available 
record.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should make all findings 
necessary to determine the current 
severity of right shoulder debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  The examiner 
should record the range of motion 
observed on clinical evaluation.  Any 
pain with motion should be noted.  The 
examiner should indicate whether the 
right shoulder exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, the 
examiner should so indicate and explain 
why this cannot be done.  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also specify the extent, 
if any, to which pain, evidenced by the 
physical behavior of the veteran, results 
in functional loss and whether there is 
adequate pathology to support each of the 
veteran's subjective complaints.

4.  The RO should then re-adjudicate the 
claims.  With respect to the rating 
issue, the RO should consider whether 
"staged" ratings are appropriate.  
Fenderson, supra.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  If the 
veteran does not appear for either 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

